Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 18  
	The phrase “further comprises additional base fixations” is unclear in scope, noting that no base fixations are previously claimed, and so it is unclear how many base fixations are required (i.e. two would be sufficient for there to be “base fixations”, but if the term “additional” is taken to mean that there must be at least one base fixation already present, then there would need to be at least three). 
With Respect to Claim 19  
	This claim is rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,521,912 to Yen (Yen), either alone or in view of U.S. Patent #8,844,781 to Swetish (Swetish).  
With Respect to Claim 1  
Yen discloses a child-supporting harness comprising: a harness portion comprising: a dorsal member (20, 21, 30) having an upper section (20) and a lower section (30); a waist strap (12L/12R) depending from the lower section of the dorsal member; a pair of shoulder straps (11L/11R) depending from the upper section of the dorsal member; a pair of torso straps (15L/15R) attached to the dorsal member between the upper section and the lower section thereof (FIG. 2); and a child-carrying pouch (10) releasably secured to the harness portion (noting buckles 40, 40a, 40b allowing for releasable securement, although these alone are sufficient to meet the language of the claim, it is noted that Yen also discloses that Yen discloses “at least one” of each set of straps including the quick connector/buckle, which inherently discloses using one on each strap which would allow for complete release of the pouch from the harness); and discloses that at least one of the fixing straps that is connected with or removed from the neck support pad 20 using a buckle using a quick connector 40b as 
However, it would have been obvious to one of ordinary skill in the art, given the disclosure of Yen to use removable attachment of straps to other parts, to removably attach the ends of 15L and 15R to 20 (e.g. using buckles), as a mere selection of an art appropriate attachment mechanism to use (particularly in view of Yen implying the use of such), in order to allow for removal of the straps for cleaning/repair/replacement, to provide an additional point of detachment for ease of removal of the carrier, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
  	Alternately, Swetish discloses using a removable attachment mechanism (100, 101) to attach straps to a dorsal portion (i.e. the wall of the backpack adjacent the user) attached to a user in order to removably and adjustably secure the straps to the dorsal portion to allow for adjustable attachment to the user to enhance user comfort.
	It would have been obvious to one of ordinary skill in the art, given the disclosure of Swetish, to use the Swetish attachment mechanism (100, 101) to attach the straps (15R, 15L) to the dorsal member (20), in order to fit different users and/or enhance user comfort, and/or for the other art known benefits of such removability and adjustability (e.g. the reasons listed 
With Respect to Claim 5  
The child-supporting harness of claim 1, wherein each torso strap of the pair of torso straps comprises a free end (noting the end of each attached to buckle 40b which is a free end when detached) adapted for attachment to other parts of the harness portion (via buckle 40b).  
With Respect to Claim 6  
The child-supporting harness of claim 5, where the free end of each torso strap of the pair of torso straps comprises a base fixation (portion of 40b on the torso strap 15L/R) used to releasably secure the child-carrying pouch.  
With Respect to Claim 7  
The child-supporting harness of claim 1, wherein the child-carrying pouch comprises a seat support section (e.g. 13 or lower portion of the rear of 10) and a separate head support section (e.g. 17 or the upper portion of the rear of 10, see e.g. FIG. 4).  
With Respect to Claim 9  
The child-supporting harness of claim 7, wherein the separate head support section is adjustable at least in height relative to the seat support section (it is Examiner’s position that the adjustability of 13 via 131 allows for lowering or raising the seat portion, which adjusts the height of the head support section relative to the seat support section).  
With Respect to Claim 16  

With Respect to Claim 20  
The child-supporting harness of claim 1, wherein the child-carrying pouch comprises a seat supporting section (13) and a sitting-width about the seat-supporting section, wherein the child-carrying pouch comprises an adjusting means (131) to adjust the sitting-width of the child-carrying pouch.
Claims 2 and 17 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,521,912 to Yen (Yen) in view of U.S. Patent #8,844,781 to Swetish (Swetish).  
With Respect to Claim 2  
Yen in view of Swetish discloses the child-supporting harness of claim 1, wherein the pair of torso straps is adjustable vertically relative to the dorsal member (per Swetish).  
With Respect to Claim 17  
The child-supporting harness of claim 2, wherein the dorsal member comprises a upper section and a lower section, and a length, and wherein the upper section is adjustable relative to the lower section to adjust the length of the dorsal member (adjustable via 21 which adjusts 20 relative to 30).  
Claims 1, 3-7, 9, 16 and 21 are rejected under under 35 U.S.C. 103 as obvious over EP 2878708 to Gentil (Gentil), either alone or further in view of Yen and/or Swetish.
With Respect to Claim 1  
Gentil discloses a child-supporting harness comprising: a harness portion comprising: a dorsal member (42 in combination with the dorsal member/yoke between/at the ends of the 
However, it would have been obvious to one of ordinary skill in the art, given the disclosure of Gentil to use removable attachment of straps to other parts, to removably attach the ends of 41 to 42 (e.g. using buckles), as a mere selection of an art appropriate attachment mechanism to use, in order to allow for removal of the straps for cleaning/repair/replacement, to provide an additional point of detachment for ease of removal of the carrier, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
  	Alternately, Swetish discloses using a removable attachment mechanism (100, 101) to attach straps to a dorsal portion (i.e. the wall of the backpack adjacent the user) attached to a user in order to removably and adjustably secure the straps to the dorsal portion to allow for adjustable attachment to the user to enhance user comfort.

	Alternately, Yen discloses forming a similar dorsal portion out of upper (20) and lower (30) portions adjustably connected together in order to provide carrying comfort and support. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Yen, to form the dorsal member of Gentil with an upper and lower portion as taught by Yen, in order to provide carrying comfort and support, for the other benefits disclosed by Yen for its structure, and/or as a mere substitution of one art known dorsal member for another.
With Respect to Claim 3  
The child-supporting harness of claim 1, wherein each torso strap of the pair of torso straps crosses a corresponding shoulder strap of the pair of shoulder straps (FIG. 9, noting crossing through loop at 453).  
With Respect to Claim 4  
The child-supporting harness of claim 3, wherein one of the shoulder straps and the torso straps comprise a slot (noting slot of loop in 45 at 453), with the other of the shoulder straps and the torso straps passes through the slot when crossing each other.  
With Respect to Claim 5  

With Respect to Claim 6  
The child-supporting harness of claim 5, where the free end of each torso strap of the pair of torso straps comprises a base fixation (clips 411) used to releasably secure the child-carrying pouch (FIG. 9).  
With Respect to Claim 7  
The child-supporting harness of claim 1, wherein the child-carrying pouch comprises a seat support section (noting bottom of pouch that acts as a seat to support the child, FIG. 9) and separate head support section (33 as shown will support a head to the extent claimed).  
With Respect to Claim 9  
The child-supporting harness of claim 7, wherein the separate head support section is adjustable at least in height relative to the seat support section (FIG. 8 shows it upwardly extended and Fig. 9 shows it downwardly extended, which demonstrate adjustable height and is sufficient to meet the claim language).  
Alternately, modifying the head support section to allow for raising and lowering it in the in use position (e.g. allowing it to move upwardly or downwardly relative to its position in FIG. 8) would have been obvious to allow for adjustability for different size infants and/or to 
With Respect to Claim 16  
The child-supporting harness of claim 1, wherein the dorsal member comprises one of rigid material and semi-rigid material (Gentil discloses rigid dorsal reinforcement).  
With Respect to Claim 20  
The child-supporting harness of claim 1, wherein the child-carrying pouch comprises a seat supporting section and a sitting-width about the seat-supporting section, but does not disclose wherein the child-carrying pouch comprises an adjusting means to adjust the sitting-width of the child-carrying pouch.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to make the seat supporting section with an adjusting means to adjust the sitting-width of the child-carrying pouch, in order to allow for adjusting the size of the seat/sitting width to fit differently sized children and/or to enhance child comfort, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gentil in view of Swetish, either alone or further in view of Yen.  
With Respect to Claim 2  
Gentil in view of Swetish, either alone or further in view of Yen discloses the child-supporting harness of claim 1, wherein the pair of torso straps is adjustable vertically relative to the dorsal member (per Swetish).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gentil in view of Yen and Swetish.  
With Respect to Claim 17  
Gentil in view of Swetich and Yen discloses the child-supporting harness of claim 2, wherein the dorsal member comprises a upper section and a lower section, and a length, and wherein the upper section is adjustable relative to the lower section to adjust the length of the dorsal member (per Yen, adjustable via 21 which adjusts 20 relative to 30).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yen, either alone or also in view of Swetish or alternately over Gentil, either alone or further in view of Yen and/or Swetish  as applied to claim 1 above, and further in view of U.S. Patent #9,439,501 to Demskey (Demskey).
With Respect to Claim 8  
The child-supporting harness of claim 7, but does not disclose wherein the seat support section is pre-molded to substantially match a shape of a child's buttocks area.  
	However, Demskey discloses forming a harness attached child carrier seat/pouch structure wherein the seat support section (172, FIG. 27) is pre-molded to substantially match a shape of a child's buttocks area (disclosed as matching the shape of a child with a shaped seat, which indicates that it’s shape matches the buttocks area or alternately clearly renders such obvious).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Demskey, to form the seat section as a pre-molded section to substantially match a shape of a child's buttocks area, in order to enhance child comfort and/or better secure a child in position in the seat, and/or as a mere selection of an art .
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen, either alone or also in view of Swetish or alternately over Gentil, either alone or further in view of Yen and/or Swetish  as applied to claim 1 above, and further in view of U.S. Patent #10,390,630 to Bucher (Bucher).
With Respect to Claim 10  
The child-supporting harness of claim 1, but does not disclose further comprising sensors for sensing a biometric parameter of a child in the child-carrying pouch.  
	However, Bucher discloses forming a baby carrier with sensors for sensing a biometric parameter of a child in a child-carrying pouch (e.g. temperature, see Col. 5 lines 60-Col. 6 line 54).
With Respect to Claim 13  
The child-supporting harness of claim 10, further comprising a signalization device in communication with the sensors, the signalization device generating a signal when at least one of the temperature, the cardiac frequency and the respiratory rate meets an alarm criterion (Col. 6 lines 24-54); but does not specify the location of the signalization device and so does not disclose that it is located in the harness portion.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to locate the signalization device in the harness portion, as a mere selection of an art appropriate location for it and/or as locating it there instead of some other location constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art.
With Respect to Claim 14  
The child-supporting harness of claim 13, wherein the signalization device comprises one of a vibration device generating a vibration signal, a lighting device generating a light signal, and a speaker generating a sound signal (LED lighting devices and speakers generating audible signals/sounds are both disclosed).  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Butcher, either alone or also in view of Swetish or alternately over Gentil in view of Butcher, either alone or further in view of Yen and/or Swetish as applied to claim 10 above, and further in view of U.S. Patent Publication #2007/0050212 to Kearby (Kearby).
With Respect to Claim 11  
The child-supporting harness of claim 10, but does not provide details of the sensor structure and so does not disclose further comprising a strip comprising the sensors for contacting the skin of the child when in the child-carrying pouch.  
	However, Kearby discloses biometric sensors formed as biometric sensor strips for contacting the skin (noting disclosed galvanic skin response which requires skin contact, [0093]; alternately Examiner takes official notice that biometric sensors such as temperature sensors that contact the skin are known in the art and so would be obvious to use).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kearby, to use biometric sensor strips for contacting the skin as taught by Kearby/known in the art as the sensors of the combination, as a mere selection of an art appropriate sensor to use or at most a mere substitution of one art known sensor for another.
With Respect to Claim 12  
The child-supporting harness of claim 11, wherein the child-carrying pouch comprises a seat support section, and a separate head support section (see the rejection(s) of claim 7 above for details), but does not specify the location of the signalization device and so does not disclose wherein the separate head supporting section comprises a main area and the strip, the strip extending from the main area and comprising the sensors, wherein the strip is for contacting the skin of the child when in the child-carrying pouch.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to locate the sensor/strip in the head supporting portion, as a mere selection of an art appropriate location for it and/or as locating it there instead of some other location constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Butcher and Kearby, either alone or also in view of Swetish or alternately over Gentil in view of Butcher and Kearby, either alone or further in view of Yen and/or Swetish as applied to claim 11 above, and further in view of U.S. Patent #9,636,066 to IDrees (IDrees).
With Respect to Claim 12  
As an alternative to the rejection of these claims above using Yen or Gentil or Gentil in view of Yen; and further in view of U.S. Patent #10,390,630 to Bucher (Bucher) and Kearby alone, IDrees discloses using a biometric sensor that contacts a user’s head, which provides sufficient motivation/additional evidence of the obviousness of locating the biometric sensor in the head contacting portion, either solely there or alternately as an additional location for a biometric sensor .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Butcher, either alone or also in view of Swetish or alternately over Gentil in view of Butcher, either alone or further in view of Yen and/or Swetish as applied to claim 10 above, and further in view of U.S. Patent #9,636,066 to IDrees (IDrees) and U.S. Patent Publication #2006/0113343 to Chang (Chang).
With Respect to Claims 13-14  
	As an alternative to the rejection of these claims above using Yen in view of Butcher, either alone or also in view of Swetish or alternately over Gentil in view of Butcher, either alone or further in view of Yen and/or Swetish alone, IDrees discloses using a vibrating alarm for indicating when a biometric parameter (e.g. heart rate) meets an alarm criterion (e.g. exceeds a predetermined level) and Chang discloses locating vibration structures in shoulder straps which can be felt by a user.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of IDrees of using a vibrating alarm and the disclosure of Chang to locate a vibrating structure in a shoulder strap, to use a vibrating alarm for the alarm of the combination and to locate it in the shoulder strap, in order to alert a user without making noise that might alarm an infant and even if the user is not looking towards the area of the alarm (i.e. an advantage of vibration over visual signal), and/or as a mere selection of an art appropriate alarm to use and an art appropriate location for the alarm or at most a mere substitution of one art known alarm for another and art known location for another (it is noted that using that location instead of another constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04)).  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yen, either alone or also in view of Swetish or alternately over Gentil, either alone or further in view of Yen and/or Swetish as applied to claim 1 above, and further in view of U.S. Patent Publication #2006/0261104  to Zambrzycki (Zambrzycki).
With Respect to Claim 18  
The child-supporting harness of claim 1, wherein the harness portion comprises a front and a back which respectively correspond to a front and a back of a user, but does not disclose wherein the child-supporting harness further comprises additional base fixations located on the front and on the back of the harness portion, thereby allowing the child- carrying pouch to be secured both to the back and to the front of the harness portion.  
	However, Zambrzycki discloses forming a baby carrying pouch (210) removably attached to a harness such that the carrier can be secured both to the front ([0066], FIG. 6) and back (FIG. 9, [0066]) of the harness portion.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Zambrzycki, to modify the structure of the combination to include additional base fixations (either identical base fixations/connectors on the rear as those on the front or an additional set of some other kind of fastener, Examiner maintains that the particulars are a matter of obvious design choice well within the level of ordinary skill in the art) and any other modifications (e.g. having the shoulder straps 45 attach down to the waist strap as shown in Gentil FIG. 8 so that the harness can still be worn if the pouch were attached in the rear) needed to allow for attachment of the child carrier pouch to both the front and 
With Respect to Claim 19  
The child supporting harness of claim 18, but does not disclose further comprising another child-carrying pouch releasably secured to the harness portion, thereby resulting in having one child-carrying pouch releasably secured to the front of the harness portion and the other child-carrying pouch releasably secured to the back of the harness portion.  
However, Zambrzycki discloses further comprising another child-carrying pouch releasably secured to the harness portion, thereby resulting in having one child-carrying pouch releasably secured to the front of the harness portion and the other child-carrying pouch releasably secured to the back of the harness portion (FIG. 13 and description).  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Zambrzycki, to add an additional child-carrying pouch in order to allow a wearer to carry two children as taught by Zambrzycki, and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 1, 3-7, 9, 16 and 21 are rejected under 35 U.S.C. 103 as obvious over Gentil, either alone or further in view of Yen and/or Swetish as applied to claim 3 above, either alone or further in view of U.S. Patent #8,490,844 to Favorito (Favorito).
With Respect to Claim 21  
The child-supporting harness of claim 3, wherein the harness portion comprises a front and a back which respectively correspond to a front and a back of a user, further wherein the shoulder straps are attached to the waist strap (see FIG. 8 embodiment of Gentil), and also discloses that the particular 
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to attach the shoulder straps at the rear of the waist strap, in order to pull the carrier weight more rearwardly, provide a better overall weight allocation, as a mere selection of an art appropriate location for the attachment (as some location must be chosen and the one shown is merely one example and so clearly not limiting), as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04), and/or as doing so is “obvious to try” as it involves merely selecting from a limited number of art known alternatives (i.e. it involves merely selection from the locations on the belt that the shoulder straps could attach to, and any location on the belt would be obvious absent some demonstration that it is unsuitable or strictly inferior for such attachment).
Alternately, Favorito discloses a similar child carrier with a front carrier mounted to shoulder straps (15 and upper part of 77) that attach to a waist belt (71, lower part of 77, and related structure) at the back of the user (see e.g. FIGS. 16-17), which provides additional evidence that an attachment location of shoulder straps at a user’s back is suitable for securing a harness to a user for holding a front mounted child carrier like that of the combination, which provides additional evidence of the obviousness of the combination and/or motivation to make the modification.
Response to Arguments
Applicant’s arguments filed 1/30/2021 have been considered but are largely either not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that some arguments are persuasive in view of the amended claim language (e.g. 112 issues removed by the amendment), and such arguments will not be further addressed as those rejections are not present in this office action.
In response to Applicant’s argument that Yen and Gentil do not explicitly state that the straps are removably attached as claimed, they therefore teach away from the torso straps being removably attached, this is clearly not the case. It is noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution claimed.  MPEP 2145 D provides more information on teaching away.  In summary, Applicant has not made a proper showing of teaching away at least in this instance, as no evidence has been shown that the solution claimed has been in any way criticized, discredited, or otherwise discouraged. As neither Yen nor Gentil indicate that the strap must not be removably attached or in any way criticize, discredit, or discourage such, they clearly do not teach away from this structure. It is further noted that Yen and Gentil disclose removably attaching straps at other locations, providing further evidence that they do not teach away from removably attaching straps such as the torso straps.
In response to Applicant’s objection to the taking of official notice, the current office action does not use official notice and has provided appropriate prior art references (either new references, teachings from already cited references and/or logical reasoning/case law) for any facts about which official notice was taken, where any facts about which such notice were taken would be necessary to reject the amended claims. Examiner notes that the scope of the amended claim language differs from 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the cited prior art discloses similar harnesses, child carrying pouches, or other features relevant to the invention (e.g. rear attachment of shoulder straps to a waist belt, vertically adjustable strap attachments).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734